 



Exhibit 10.4
PLEDGE OF SECURITIES
     This PLEDGE OF SECURITIES (this “Agreement”) dated as of February 22, 2006,
is by High River Gold Mines Ltd., a corporation formed under the federal laws of
Canada (the “Guarantor”), in favour of ROYAL GOLD, INC., a Delaware corporation
(the “Secured Party”).
Recitals
     A. Société des Mines de Taparko, also known as SOMITA, SA, a société
anonyme formed under the laws of the Republic of Burkina Faso (the “Debtor”) is
indebted and liable to the Secured Party pursuant to that certain Funding
Agreement, dated December 1, 2005, between the Debtor and the Secured Party (the
“Original Funding Agreement”) as amended by First Amendment to Funding Agreement
dated as of February 8, 2006, (the “First Amendment”), and as further amended
and restated by Amended and Restated Funding Agreement dated as of February 22,
2006 (as so amended and restated, the “Funding Agreement”). Pursuant to the
Funding Agreement, the Secured Party agreed to provide funding to the Debtor in
the amount of U.S.$35,000,000 to be used in the development of the Project (as
defined in the Funding Agreement) in the Republic of Burkina Faso. Except as
otherwise specifically noted, all capitalized terms used but not defined in this
Agreement shall have the meanings given to such terms in the Funding Agreement.
     B. The Guarantor is the indirect owner of 90% of the issued and outstanding
shares of the Debtor, through one of its subsidiaries. The Government of the
Republic of Burkina Faso is the owner of the remaining 10% of the issued and
outstanding shares of the Debtor.
     C. In connection with the development of the Project, the Debtor has
entered into the Taparko/Bouroum Project Contract Agreement, dated as of
February 3, 2006 (the “Construction Agreement”), between Debtor and Senet CC, a
corporation formed under the laws of the Republic of South Africa (“Senet”).
     D. Pursuant to Section 4.2 of the Construction Agreement, Senet is
obligated to provide Performance Security (as defined in the Construction
Agreement) in an amount equal to 10% of the Accepted Contract Amount (as defined
in the Construction Agreement) reducing to 5% upon the occurrence of certain
events stated therein. The Secured Party has required, as a condition precedent
to disbursement of the Second Tranche under the Funding Agreement, that the
Guarantor provide additional performance security for the obligations of Senet
under the Construction Agreement that are the subject of the Performance
Security, and the Guarantor has agreed to provide the additional performance
security pursuant to the Guarantee Agreement dated February 22, 2006 (“Guaranty
I”) from the Guarantor to and for the benefit of the Secured Party.
     E. Also in connection with the Funding Agreement, the Guarantor has agreed
to provide a guaranty of the obligations of the Debtor to develop and complete
the Project, and of other obligations of the Debtor and of the Guarantor,
pursuant to the Guaranty and Agreement in Support of Somita Funding Agreement
dated as of February 22, 2006 (“Guaranty II”), from the



--------------------------------------------------------------------------------



 



2.

Guarantor to and for the benefit of the Secured Party, and has agreed to secure
the obligations under Guaranty II by a pledge of all of the shares of stock of
the Shareholder owned by International and all of the shares owned by the
Shareholder of the stock of the Debtor, pursuant to the Pledge Agreement dated
as of February 22, 2006 (“Pledge II”) by and among International, Shareholder,
and the Secured Party.
     F. In addition to other obligations of the Guarantor under the guaranties
and pledge described above, it is a condition precedent to the Secured Party’s
obligation to disburse the Second Tranche under the Funding Agreement that
Guarantor has executed and delivered to Secured Party the Contribution Agreement
in Support of Funding Agreement dated as of February 22, 2006 (the “Contribution
Agreement”) from the Guarantor to and for the benefit of the Secured Party,
pursuant to which the Guarantor has committed, among other things, to provide
additional funding to the Debtor for the Project, provided that the obligations
of the Guarantor under the Contribution Agreement are secured by Pledge II and
this Agreement.
     G. The board of directors of the Guarantor has determined that (i) the
Guarantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Funding Agreement and the documents related
thereto, (ii) the Debtor’s continuing ability to obtain the funding from the
Secured Party under the Funding Agreement is important to the financial success
of the Debtor and the Guarantor, (iii) the Guarantor will derive economic
benefit from the financial success of the Secured Party, and (iv) it is in the
best interests of the Guarantor, and necessary and convenient to the conduct,
promotion and attainment of the business of the Guarantor, for the Guarantor to
provide additional performance security for the Obligations as provided in this
Agreement.
     H. This Agreement is executed and delivered to the Secured Party by the
Guarantor to induce the Secured Party to disburse the Second Tranche to the
Debtor under the Funding Agreement and in satisfaction of a condition precedent
to the Secured Party providing such funding. The Guarantor acknowledges and
agrees that the Secured Party would not provide the funding to the Debtor under
the Funding Agreement unless the Secured Party executed and delivered this
Agreement.
     I. This Agreement is the document referred to as “Pledge I” in the Funding
Agreement.
Agreement
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Guarantor hereby agrees with the Secured Party as
follows:
1. Obligations Secured. In consideration of the Secured Party dealing with or
extending credit for the benefit of Debtor, an indirectly owned subsidiary of
the Guarantor, and other good and valuable consideration, the Guarantor hereby
enters into this Agreement with the Secured Party as security for the payment
and performance of all Obligations (as hereinafter defined).



--------------------------------------------------------------------------------



 



3.

Insofar as it affects personal property located in Ontario, this Agreement is
governed by the PPSA.
2. Definitions and Interpretation. In this Agreement, the following words shall,
unless otherwise provided, have the meanings set out below:
“Agreement” means this Pledge of Securities, executed by Guarantor in favour of
Secured Party;
“Business Day” means a day, other than a Saturday, Sunday or statutory holiday
in the Province of Ontario;
“Charged Securities” means all Securities of the Guarantor charged pursuant to
Section 3 of this Agreement;
“Collateral” means all Securities and other property and assets of the Guarantor
and the Proceeds thereof charged pursuant to Section 3 of this Agreement;
“Money” means a medium of exchange authorized or adopted by the Parliament of
Canada as part of the currency of Canada or by a foreign government as part of
its currency;
“Obligation Documents” means, collectively, Guaranty I, Guaranty II and the
Contribution Agreement;
“Obligations” means all present and future liabilities and obligations, direct
or indirect, matured or unmatured, joint or several, absolute or contingent, of
the Guarantor arising pursuant to or in respect of (a) Guaranty I, (b) Guaranty
II, (c) the Contribution Agreement, and (d) the Side Letter;
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership or other entity;
“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time, and any statute substituted therefor and any amendments thereto;
“Proceeds” means identifiable or traceable personal or real property in any form
derived directly or indirectly from any dealing with any of the Collateral or
the proceeds therefrom;
“Security” means a document that is,

  (a)   issued in bearer, order or registered form,     (b)   of a type commonly
dealt in upon securities exchanges or markets or commonly recognized in any area
in which it is issued or dealt in as a medium for investment,



--------------------------------------------------------------------------------



 



4.

  (c)   one of a class or series or by its terms is divisible into a class or
series of documents, and     (d)   evidence of a share, participation or other
interest in property or in an enterprise or is evidence of an obligation of the
issuer,

and includes an uncertificated security within the meaning of Part VI
(Investment Securities) of the Business Corporations Act (Ontario).
“Security Interest” means the interest in the Collateral created in favour of
the Secured Party by this Agreement that secures or is intended to secure
payment or performance by the Guarantor of the Obligations.
“Side Letter” means the letter agreement dated March 1, 2006 from the Secured
Party to the Guarantor, and signed by each of the Secured Party, the Guarantor
and the Debtor, which, among other things, amends the Funding Agreement and the
Contribution Agreement and addresses the insurance shortfall of the Guarantor
and the Debtor as of the date of such letter agreement with respect to the
insurance coverage required by Section 5.10 of the Funding Agreement.
3. Creation of Security Interest. The Guarantor hereby pledges, grants,
mortgages, charges, hypothecates, transfers assigns and creates to the Secured
Party and grants to and in favour of the Secured Party a security interest in
the following:

  (a)   12,015,000 common shares in the capital stock of Pelangio Mines Inc.
(the “Pelangio Stock”) and 1,790,941 common shares in the capital stock of
Intrepid Minerals Corporation (the “Intrepid Stock”); and     (b)   all
products, issues, profits, returns, income, supporting obligations and Proceeds
of and from any and all of the foregoing (including, to the extent not otherwise
included, all payments under insurance (whether or not the Secured Party is the
loss payee thereof), or any indemnity, warranty or guaranty, payable by reason
of loss or damage to or otherwise with respect to any of the foregoing).

4. Registration of Charged Securities. With respect to any Charged Securities in
certificated form, the certificates representing such Charged Securities may
remain registered in the name of the Guarantor, and the Guarantor shall at the
option of the Secured Party either duly endorse such certificates in blank for
transfer or execute stock powers of attorney in respect thereof; in either case
with signatures guaranteed and with all documentation being in form and
substance satisfactory to the Secured Party and any transfer agent appointed
from time to time in respect of the Charged Securities; provided that the
parties hereto agree that prior to the date of this Agreement that the Guarantor
has delivered to the Secured Party the Pelangio Stock and the Intrepid Stock,
together with relevant stock powers of attorney. With respect to any Charged
Securities in uncertificated form evidenced in the records of a clearing agency
or custodian or a nominee of either, the Guarantor shall cause the Security
Interest to be recorded in the records of such clearing agency, custodian, or
nominee in a manner which will satisfy the Secured Party that the Security
Interest in such Charged Securities has been perfected by possession.
Notwithstanding the foregoing, at any time and from time to time upon request by
the Secured



--------------------------------------------------------------------------------



 



5.

Party, the Guarantor shall cause any or all of the Charged Securities to be
registered in the name of the Secured Party or its nominee, and the Secured
Party is hereby appointed the irrevocable attorney of the Guarantor with full
power of substitution to cause any or all of the Charged Securities to be
registered in the name of the Secured Party or its nominee.
5. Further Description of Collateral. Without limiting the generality of the
description of Collateral as set out in Section 3, for greater certainty the
Collateral shall include all present and future Securities described in any
schedule now or hereafter attached hereto. The Guarantor agrees to promptly
inform the Secured Party in writing of the acquisition by the Guarantor of any
securities which are received in substitution for, as stock dividends on, or as
Proceeds of any Charged Securities, and the Guarantor hereby irrevocably
constitutes and appoints the Secured Party or any officer thereof as its true
and lawful attorney, with full power of substitution, to attach additional
schedules to this Agreement from time to time to identify any such additional
Securities which are so intended by the parties to be subject to the Security
Interest.
6. Attachment. The parties acknowledge that value has been given, the Guarantor
has rights in the Collateral and the parties have not agreed to postpone the
time for attachment of the Security Interest.
7. Voting Rights. Until the Secured Party exercises its remedies under any
Funding Document following an Event of Default, the Guarantor shall be entitled
to exercise all voting rights attached to the Charged Securities and give
consents, waivers and ratifications in respect thereof; provided, however, that
no vote shall be cast or consent, waiver or ratification given or action taken
which may adversely affect the interests of the Secured Party or the value of
the Charged Securities or which would impose any restriction on the
transferability of any of the Charged Securities.
All such rights of the Guarantor to vote and give consents, waivers and
ratifications hereunder shall cease immediately upon the Secured Party
exercising its remedies under any Funding Document following an Event of
Default.
8. Dealing with Income and Proceeds. Upon the Secured Party exercising its
remedies under any Funding Document following an Event of Default, all
dividends, interest and other income in respect of Collateral and all Proceeds
received by the Guarantor in respect of Collateral shall be received by the
Guarantor as trustee for the Secured Party and shall forthwith be paid over to
the Secured Party, to be applied against the Obligations or, at the option of
the Secured Party, to be held as additional security for the Obligations.
9. Representations and Warranties. The Guarantor hereby represents and warrants
to the Secured Party as follows and acknowledges that the Secured Party is
relying upon such representations and warranties in its present and future
dealings with the Guarantor and the Obligations:

  (a)   the Guarantor has the capacity and authority to incur the Obligations,
create the Security Interest and observe and perform all its obligations under
this Agreement;



--------------------------------------------------------------------------------



 



6.

  (b)   the execution and delivery of this Agreement and the performance by the
Guarantor of its obligations hereunder have been duly authorized by all
necessary proceedings;     (c)   except for the Security Interest, the
Collateral is owned by the Guarantor free from any mortgage, lien, charge,
encumbrance, pledge, security interest or other claim whatsoever; and     (d)  
the chief executive office of the Guarantor is located at the address of the
Guarantor set out on the signing page of this Agreement.

10. Covenants. The Guarantor covenants and agrees with the Secured Party as
follows:

  (a)   it will not, without the Secured Party’s prior written consent, sell,
exchange, transfer, assign, lend, charge, pledge, encumber or otherwise dispose
of or deal in any way with the Collateral or any interest therein save and
except to the Secured Party hereunder, or enter into any agreement or
undertaking to do so;     (b)   it will do, make, execute and deliver such
further and other assignments, transfers, deeds, security agreements and other
documents as may be required by the Secured Party to grant to the Secured Party
the Security Interest with the priority intended hereby and generally to
accomplish the intention of this Agreement;     (c)   it will pay all expenses,
including solicitors’ and receivers’ fees and disbursements, incurred by the
Secured Party or its agents in connection with the preparation, perfection,
preservation and enforcement of this Agreement; including all expenses incurred
by the Secured Party or such agents in dealing with other creditors of the
Guarantor in connection with the establishment and confirmation of the priority
of the Security Interest; all of which expenses shall be payable by the
Guarantor forthwith upon demand by the Secured Party and shall form part of the
Obligations;     (d)   it will pay when due any and all calls, subscription
monies and other amounts payable on or in respect of any Collateral and, if the
Guarantor fails to do so, the Secured Party may (but shall not be obligated to)
do so and, if the Secured Party does so, the Guarantor shall, upon demand by the
Secured Party, reimburse the Secured Party for such payment and the Secured
Party may debit any account or accounts of the Guarantor with such amount; and  
  (e)   it will, unless otherwise agreed by the Secured Party in writing, cause
all tangible Collateral to be situated at the Denver, Colorado offices of the
Secured Party at all times including when the Security Interest attaches to such
tangible Collateral.

11. Enforcement. The Security Interest shall become enforceable immediately in
connection with the Secured Party exercising its remedies under any Funding
Document following an Event of Default.



--------------------------------------------------------------------------------



 



7.

12. Remedies. Upon the Security Interest becoming enforceable, in addition to
any other remedies available at law or equity or contained in any other
agreement between the Guarantor and the Secured Party, the Secured Party may:

  (a)   obtain, by any method permitted by law, possession of any Charged
Securities which it does not then already hold;     (b)   realize upon, collect,
sell, transfer, assign, give options to purchase, or otherwise dispose of and
deal with the Collateral or any part thereof;     (c)   notify any parties
obligated in respect of any Proceeds to make payment thereof to the Secured
Party;     (d)   exercise all voting rights attached to the Charged Securities
(whether or not registered in the name of the Secured Party or its nominee) and
give or withhold all consents, waivers and ratifications in respect thereof and
otherwise act with respect thereto as though it were the absolute owner thereof;
    (e)   exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Charged
Securities as if it were the absolute owner thereof including, without
limitation, the right to exchange at its discretion any and all of the Charged
Securities upon the merger, consolidation, reorganization, recapitalization or
other readjustment of any issuer thereof, or upon the exercise by any issuer of
any right, privilege or option pertaining to any of the Charged Securities, and
in connection therewith, to deposit and deliver any of the Charged Securities
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as it may determine, all without liability
except to account for property actually received by it;     (f)   comply with
any limitation or restriction in connection with any proposed sale or other
disposition of the Charged Securities as may be necessary in order to comply
with applicable law or regulation or any policy imposed by any stock exchange,
securities commission or other governmental or regulatory authority or official,
and the Guarantor further agrees that such compliance shall not result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Secured Party be liable or accountable to the
Guarantor for any discount in the sale price of the Charged Securities which may
be given by reason of the fact that such Charged Securities are sold in
compliance with any such limitation or restriction; and     (g)   file proofs of
claim and other documents in order to have the claims of the Secured Party
lodged in any bankruptcy, winding-up, or other judicial proceeding relating to
the Guarantor.

13. Failure of Secured Party to Exercise Remedies. The Secured Party shall not
be liable for any delay or failure to enforce any remedies available to it or to
institute any proceedings for such purposes.



--------------------------------------------------------------------------------



 



8.

14. Standards of Sale. (a) The Guarantor acknowledges that the Charged
Securities are of a type customarily sold on a recognized market, and
accordingly the Guarantor agrees that in connection with any enforcement of the
Security Interest, the Secured Party may sell the Charged Securities pursuant to
this agreement on a recognized market without notice to the

  (b)   The Guarantor and the Secured Party acknowledge that any sale of Charged
Securities must occur in compliance with the relevant provisions of the
Securities Act (Ontario), as amended from time to time and any statute
substituted therefor and any amendments thereto and, as may otherwise be
applicable, corresponding legislation in other jurisdictions (“Securities
Laws”), and that the Secured Party shall not be obliged to effect a public sale
of the Charged Securities and may sell the Charged Securities pursuant to one or
more private trades to a restricted group of purchasers who may be obliged to
agree, among other things, to acquire the Charged Securities as principal and to
comply with certain resale restrictions. The Secured Party shall be under no
obligation to delay a sale of such Charged Securities for any period of time in
order to permit the issuer thereof or any other person to qualify such Charged
Securities for public sale under applicable Securities Laws. The Secured Party
shall be under no obligation to sell the Charged Securities as a “control block”
or at a premium to the “market price”, as defined under applicable Securities
Laws. The Guarantor acknowledges that any private sale may be at prices and on
other terms which may be less favourable than a public sale or a control block
sale; and the Guarantor agrees that any such sale shall not, solely by reason of
its being a private sale, be deemed to have been made otherwise than in a
commercially reasonable manner. Upon the Security Interest becoming enforceable,
the Guarantor consents, and agrees to use reasonable efforts to cause the issuer
of such Charged Securities to consent, to the disclosure by the Secured Party to
the public generally and to any prospective purchaser of the Charged Securities
of any information relating to the Charged Securities, whether or not such
information may be considered confidential at such time.     (c)   The Secured
Party shall be entitled to purchase for itself any or all of the Collateral,
whether in connection with a sale made under the power of sale herein contained
or pursuant to judicial proceedings or otherwise.

15. Dealings by Secured Party. The Secured Party may grant extensions of time
and other indulgences, take and give up securities, grant releases and
discharges, and otherwise deal with the Collateral, the Guarantor and others as
the Secured Party may see fit, without prejudice to the Obligations and the
rights of the Secured Party to hold and realize upon the Security Interest. The
Secured Party has no obligation to keep Collateral or any portion thereof
identifiable.
16. Notices. Without prejudice to any other method of giving notice, all
communications provided for or permitted hereunder shall be in writing and
delivered in the same manner as provided for notices under the Funding Agreement
to the addresses set forth below the signature blocks in this Agreement.



--------------------------------------------------------------------------------



 



9.

17. Separate Security. This Agreement and the Security Interest are in addition
to and not in substitution for any other security now or hereafter held by the
Secured Party in respect of the Guarantor, the Obligations or the Collateral.
18. Power of Attorney. The Guarantor hereby constitutes and appoints the Secured
Party or any officer thereof as its true, lawful and irrevocable attorney, with
full power of substitution, to execute all documents and take any and all
actions as may be necessary or desirable to perform any obligations of the
Guarantor arising pursuant to this Agreement, and in executing such documents
and taking such actions, to use the name of the Guarantor whenever and wherever
it may be considered necessary or expedient. This power of attorney is coupled
with an interest and may not be revoked.
19. Entire Agreement. This Agreement and the Guarantee including any schedules
attached hereto constitutes the entire agreement between the Guarantor and the
Secured Party relating to the subject matter hereof and no amendment to this
agreement shall be effective unless it is in writing and signed by the Guarantor
and the Secured Party. There are no representations, warranties or collateral
agreements in effect between the Guarantor and the Secured Party relating to the
Security Interest and the Collateral and possession of an executed copy of this
Agreement by the Secured Party constitutes conclusive evidence that it was
executed and delivered by the Guarantor free of all conditions.
20. Enurement. This Agreement shall enure to the benefit of the Secured Party
and its successors and assigns and shall be binding on the Guarantor and the
Guarantor’s successors and permitted assigns, as may be applicable. The
Guarantor shall have no right to assign any benefit which it may be entitled to
hereunder without the prior written consent of the Secured Party.
21. Headings. The headings in this Agreement are included for convenience of
reference only, and shall not constitute a part of this Agreement for any other
purpose.
22. Construction. In construing this Agreement, terms herein shall have the same
meaning as defined in the PPSA, unless the context otherwise requires. The word
“Guarantor”, the personal pronoun “it” or “its” and any verb relating thereto
and used therewith shall be read and construed as required by and in accordance
with the context in which such words are used. The term "successors” shall
include, without limiting its meaning, any corporation resulting from the
amalgamation of a corporation with another corporation. Where the context so
requires, a word importing the singular shall include the plural and vice versa
and a word importing gender shall include all genders.
23. Governing Law; Venue.

  (a)   This Agreement shall be construed in accordance with and governed by the
laws of the Province of Ontario. Notwithstanding the foregoing, for the purpose
of legal proceedings, this Agreement has been negotiated, executed and delivered
in Denver, Colorado.     (b)   EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON
EXCLUSIVE JURISDICTION OF, AT THE ELECTION OF



--------------------------------------------------------------------------------



 



10.

      SECURED PARTY, ANY UNITED STATES FEDERAL OR COLORADO STATE COURT SITTING
IN DENVER, COLORADO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THIS SECTION
23(b). EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF
AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

  (c)   THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE
SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN SAID COURTS BY THE
MAILING THEREOF IN ACCORDANCE WITH SECTION 16 OF THIS AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ROYAL GOLD TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.     (d)   Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.     (e)   EXCEPT AS PROHIBITED BY LAW, EACH PARTY TO THIS
AGREEMENT HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS OR TRANSACTIONS RELATING THERETO.    
(f)   The Guarantor represents and warrants that it has consulted with its legal
counsel regarding all waivers under this Agreement.



--------------------------------------------------------------------------------



 



11.



24. Release of Charged Securities.

  (a)   The Secured Party shall, upon reasonable request from the Guarantor and
provided there is no outstanding claim with respect to or in connection with the
Charged Securities, release the Intrepid Stock from the Security Interest
created pursuant to this Agreement following the later of (i) successful results
for the Tests on Completion with respect to the Works as a whole, as determined
in accordance with the Construction Agreement, and (ii) the issuance of the
Taking-Over Certificate with respect to the Works as a whole. For the purposes
of this paragraph, the terms “Tests on Completion,” “Works” and “Taking-Over
Certificate” shall have the meanings set forth in the Construction Agreement on
the date originally signed by the parties thereto, notwithstanding any
subsequent changes, amendments, modifications or waivers under the Construction
Agreement.     (b)   Following the satisfaction of all obligations under, and
the termination of, Guaranty II, the Secured Party shall, upon reasonable
request from the Guarantor and provided there is no outstanding claim with
respect to or in connection with the Charged Securities, release the Pelangio
Stock from the Security Interest created pursuant to this Agreement

25. Grace Periods. Notwithstanding anything herein to the contrary,

  (a)   upon the occurrence of an Event of Default under any of the Funding
Documents, the Secured Party agrees that it shall notify the Guarantor at least
five (5) Business Days prior to the sale of any Charged Securities (the “Notice
Period”). During such Notice Period, the Guarantor may (i) provide the Secured
Party with suggestions regarding the disposition and sale of the relevant
Charged Securities, provided that the final determination regarding all aspects
of the disposition and sale of the relevant Charged Securities following
expiration of the Notice Period shall be in the sole and exclusive discretion of
the Secured Party, or (ii) deliver to the Secured Party an amount of cash or
marketable securities in exchange for the relevant Charged Securities, provided
that the decision related to whether such amount of cash or marketable
securities is acceptable in exchange for such relevant Charged Securities shall
be in the sole and exclusive discretion of the Secured Party; and     (b)   for
a period of thirty (30) days following the occurrence of an Event of Default (as
defined in the Contribution Agreement) under the Contribution Agreement, the
Secured Party shall refrain from taking any action with respect to the sale of
the Charged Securities to which it would otherwise be entitled, provided that if
the Guarantor has not fully satisfied, or caused the full satisfaction of, its
obligations with respect to all amounts to be funded by the Guarantor pursuant
to the Contribution Agreement by the end of that thirty (30) day period, Royal
Gold shall be entitled to exercise all remedies with respect to the sale of the
Charged Securities provided for herein and in any of the other Funding Documents



--------------------------------------------------------------------------------



 



12.

      immediately thereafter; provided that the five (5) Business Day period
described in Section 25(a) shall be included in this thirty (30) day period.

26. Miscellaneous.

  (a)   If one or more of the provisions contained herein shall be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.     (b)   In the event that any day, on or
before which any action is required to be taken hereunder, is not a Business
Day, then such action shall be required to be taken on or before the first
Business Day thereafter.     (c)   The Secured Party may in writing (and not
otherwise) waive any breach by the Guarantor of any provision of this Agreement
or any default by the Guarantor in the observance or performance of any
provision of this Agreement; provided always that no waiver by the Secured Party
shall extend to or be taken in any manner whatsoever to affect any subsequent
breach or default, whether of the same or a different nature, or the rights
resulting therefrom.     (d)   The Guarantor acknowledges receipt of an executed
copy of this Agreement.

Execution Pages Follow



--------------------------------------------------------------------------------



 



 

     This Agreement has been executed and delivered by the Guarantor as of the
___day of February, 2006.

                  HIGH RIVER GOLD MINES LTD.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                We have the authority to bind the Guarantor    
 
                Guarantor’s Address For Notice Purposes:    
 
                1700-155 University Avenue         Toronto, Ontario         M5H
3B7    
 
                Fax No. 416-360-0010    
 
                With a copy to:    
 
                Cassels Brock & Blackwell LLP         2100 Scotia Plaza, 40 King
Street W.         Toronto, Ontario M5H 3C2         Attention: David Poynton    
    Fax no. 416-644-9348    
 
                Royal Gold’s Address for Notices and Service:    
 
                1600 Wynkoop Street         Suite 1000         Denver, Colorado
        USA 80202-1132         Attention: President         Fax no. 303-595-9385
   

[EXECUTION PAGE TO PLEDGE OF SECURITIES]



--------------------------------------------------------------------------------



 



 

                  Acknowledged and Agreed:    
 
                ROYAL GOLD, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

[ACKNOWLEDGEMENT AND AGREEMENT PAGE TO PLEDGE OF SECURITIES]

 